  Case 1:18-cr-00588-RMB Document 59 Filed 01/19/21 Page 1 of 2 PageID: 554




                                                              U.S. Department of Justice
                                                              United States Attorney
                                                              District of New Jersey
____________________________________________________________________________________________________________________

                                                              970 Broad Street, 7th floor                       973-645-2700
                                                              Newark, New Jersey 07102




                                                              January 19, 2021


The Honorable Renée Marie Bumb
United States District Judge
United States District Court
Mitchell H. Cohen U.S. Courthouse
One John P. Gerry Plaza
4th & Cooper Streets
Camden, NJ 08101

                 Re:      United States v. Jeremy Hare
                          Crim. No. 18-588 (RMB)

Dear Judge Bumb:

      On January 14, 2021, the Court ordered that the Government file a
supplemental response clarifying “the number of active COVID-19 cases at FCI
Ford Dix” and explaining why the Declaration submitted in support of its brief
“and the BOP website report such vastly different numbers of active COVID-19
cases at FCI Fort Dix.”

       The United States contacted the Bureau of Prisons, specifically FCI Fort
Dix, to address these issues. Please find attached as Exhibit 1 the Declaration
of James Gibbs, the Acting Warden at FCI Fort Dix (the “Gibbs Declaration”).
As stated in the Gibbs Declaration, the number of COVID-19 positive inmates
at FCI Fort Dix as of January 19, 2021 is 59. Further, FCI Fort Dix began
providing the COVID-19 vaccine to staff today.

    The Gibbs Declaration also explains why the COVID-19 positive inmate
number set forth in James Reiser’s January 12, 2021, declaration submitted in

                                                         1
  Case 1:18-cr-00588-RMB Document 59 Filed 01/19/21 Page 2 of 2 PageID: 555




this matter differs from the COVID-19 positive inmate number on the Bureau
of Prisons website. As more fully set for in the Gibbs Declaration, the difference
is the result of a “lag time” (Declaration ¶ 3) between when FCI Fort Dix is
internally aware that an inmate tests COVID-19 positive or is deemed to have
recovered and when those updating the BOP’s website possess and update this
information.

      Thank you for your consideration.


                                            Respectfully submitted,

                                            RACHAEL A. HONIG
                                            Acting United States Attorney



                                            By: Andrew Kogan
                                            Assistant U.S. Attorney

cc:   Linda Foster, Esq.
      counsel for Jeremy Hare




                                        2
